Case 1:19-cr-10335-DJC Document 34-1 Filed 09/12/19 Page 1of3

EXHIBIT A
Case 1:19-cr-10335-DJC Document 34-1 Filed 09/12/19 Page 2 of 3

, DocuSign Envelope ID: 9C5858B0-459A-44E6-A73F-A9A76B913782

PROMISSORY NOTE
US$ 250,000 July 7", 2018

FOR VALUE RECEIVED, the sufficiency and receipt of which is hereby acknowledged,
LaunchByte.io LLC, with an address for purposes hereof in the city of Boston, MA (the “Investee”), promises
to pay to the order of Salvatore Viscomi, with an address for purposes hereof at Boston, MA (the “Investor’’), or
such other place as the Investor may designate in writing, the principal sum of two hundred and fifty thousand
(US$250,000) United States Dollars, together with interest as described below, for the purpose of financing the
startup.

1. Terms of Payment. This Note shal! be due and payable as follows:

Ll Interest Rate. The interest rate shall be calculated at the rate of thirty-two (32%) percent simple
interest per the duration of the note. Interest will be calculated on the basis of the actual number of days elapsed
since the signing of this agreement.

12 Payment. The principal due hereunder shall be payable in one (1) installment four (4) months
from the first day (kickoff) of the project, or three payments during the term not more than thirty (30) days apart
from each other.

1.3 Prepayment: This Note may at any time, or from time to time, be prepaid in whole or part,
without penalty. All payments, including prepayments, shall be applied first to any accrued interest and then to
principal.

14 ‘Terris of Payment. This Note shall be payable if it is mutually agreed that the deliverable

presented by the Investee is not in line with what was discussed and executed on in the Project Plan of Phase J.

2. Default. In case of default in the payment required under this Note when due, all principal and
interest shall become immediately due and collectible at the option of the Investor. Failure to exercise this option
in the event of a default shall not constitute a waiver of the right to exercise it in the event of any subsequent
default.

3. Miscellaneous:

3.1 The Investee hereby waives presentment for payment, notice of dishonor, protest, notice of
protest, and diligence in collection.

3.2 No delay or omission on the part of the Investor in exercising any right hereunder shall operate
as a waiver of such right, or of any other right of the Investor; nor shall any delay, omission or waiver on any
one occasion be deemed a bar to or waiver of the same or any other right on any future occasion. No single or
partial exercise of a power hereunder shall preclude other exercises thereof, or the exercise of any other power
hereunder.

3.3 This Note shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without giving effect to its conflict of laws principles. The Investee hereby
agrees that any action hereon or relating hereto may be maintained in a court of competent jurisdiction located
in the Commonwealth of Massachusetts, and consents to the jurisdiction of any such court for all purposes
connected herewith.

3.4 The invalidity of any provision hereof or of any other document relevant hereto shall not affect
the enforceability of any other provision. Investee shall deem if the Deliverable is successful.
Case 1:19-cr-10335-DJC Document 34-1 Filed 09/12/19 Page 3 of 3

. DocuSign Envelope ID: 9C5858B0-459A-44E6-A73F-A9A76B913782

3.5 Notices hereunder shal! be in writing and shall be sent by certified or registered mail, return
receipt requested, postage prepaid, addressed to the party to receive such notice at its mailing address first set
forth herein. Either party may, by notice given as aforesaid, change its address for all subsequent notices.
Notices shall be deemed given when mailed as aforesaid or when received in fact whether or not mailed as
aforesaid.

IN WITNESS WHEREOF, the Investee hereto has executed and delivered this Note to be effective as
of the date first set forth above.

Witness: Investee:
LaunchByte.io LLC
Horebipned by:
‘Piue Lalvie 7/7/2018 3:04:20 PM PDT
Y: seerrenaro —
Print: Tan Kabra, Manager
Witness. Investor:

Salvatore Viscomi

Unt ipned by:
> 7/8/2018 4:09:17 PM PDT
= _ By:\ psncepsn
Print: Name: Salvatore Viscomi
